         Case 3:16-cr-00158-JAM Document 36 Filed 08/31/20 Page 1 of 4


                                                                                    CLOSED,EFILE
                             U.S. District Court
                   District of Connecticut (New Haven)
           CRIMINAL DOCKET FOR CASE #: 3:16−cr−00158−JAM−1

Case title: USA v. Biagi                                 Date Filed: 08/26/2016
                                                         Date Terminated: 01/26/2017

Assigned to: Judge Jeffrey A.
Meyer

Defendant (1)
Debra Biagi                       represented by Tracy Hayes
TERMINATED: 01/26/2017                           Federal Public Defender's Office − NH
                                                 265 Church St., Suite 702
                                                 New Haven, CT 06510−7005
                                                 203−498−4200
                                                 Fax: 203−498−4207
                                                 Email: tracy_hayes@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Public Defender

Pending Counts                                   Disposition
                                                 Defendant is hereby committed to the custody of
                                                 the Federal Bureau of Prisons to be imprisoned for
                                                 a total of 48 months; supervised release for a total
FRAUD BY WIRE, RADIO, OR                         term of 3 years; special assessment of $100.00
TELEVISION                                       shall be paid immediately; restitution of
(1)                                              $711,074.39. Restitution payments shall be made
                                                 upon release, on a monthly basis at a rate of no less
                                                 than $250.00 per month. Defendant shall surrender
                                                 on 3/6/2017 at noon.

Highest Offense Level (Opening)
Felony

Terminated Counts                                Disposition
None

Highest Offense Level
(Terminated)
None
        Case 3:16-cr-00158-JAM Document 36 Filed 08/31/20 Page 2 of 4


Complaints                                           Disposition
None



Plaintiff
USA                                          represented by Christopher W. Schmeisser
                                                            U.S. Attorney's Office−NH
                                                            157 Church St., 25rd floor
                                                            New Haven, CT 06510
                                                            203−821−3754
                                                            Fax: 203−773−5376
                                                            Email: Christopher.Schmeisser@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Retained

 Date Filed   #   Docket Text
 08/26/2016   1   INFORMATION as to Debra Biagi (1) count 1. (Gutierrez, Y.) (Entered: 08/29/2016)
 08/26/2016   2   WAIVER OF INDICTMENT by Debra Biagi (Gutierrez, Y.) (Entered: 08/29/2016)
 08/26/2016   3   Minute Entry for proceedings held before Judge Jeffrey A. Meyer:Waiver/Plea
                  Hearing, Initial Appearance and Bond Hearing as to Debra Biagi held on 8/26/2016,
                  Plea entered by Debra Biagi (1) Guilty Count 1. Personal Recognizance Bond set. (
                  Sentencing set for 11/21/2016 at 10:00 AM in Courtroom Three, 141 Church St., New
                  Haven, CT before Judge Jeffrey A. Meyer) Total Time: 1 hours and 1 minutes(Court
                  Reporter Diana Huntington.)(Gutierrez, Y.) (Entered: 08/29/2016)
 08/26/2016   4   PLEA AGREEMENT as to Debra Biagi (Gutierrez, Y.) (Entered: 08/29/2016)
 08/26/2016   5   ORDER OF REFERRAL TO PROBATION FOR PRESENTENCE
                  INVESTIGATION AND REPORT as to Debra Biagi. First Disclosure−PSI due
                  10/10/2016; Objections Due 10/24/2016; 2nd−Disclosure PSI due 11/3/2016;
                  Defendant's Sentencing Memorandum due 11/7/2016; Government's Response due
                  11/14/2016. Sentencing set for 11/21/2016 at 10:00 AM in Courtroom Three, 141
                  Church St., New Haven, CT before Judge Jeffrey A. Meyer.
                  Signed by Judge Jeffrey A. Meyer on 8/26/2016. (Gutierrez, Y.) (Entered: 08/29/2016)
 08/26/2016   6   Personal Recognizance Bond Entered as to Debra Biagi (Gutierrez, Y.) Modified to
                  add correct filed date on 8/29/2016 (Gutierrez, Y.). (Entered: 08/29/2016)
 08/26/2016   7   ORDER Setting Conditions of Release as to Debra Biagi
                  Signed by Judge Jeffrey A. Meyer on 8/26/2016. (Gutierrez, Y.) (Entered: 08/29/2016)
 08/26/2016   9   ELECTRONIC FILING ORDER as to Debra Biagi − PLEASE ENSURE
                  COMPLIANCE WITH COURTESY COPY REQUIREMENTS IN THIS ORDER.
                  Signed by Judge Jeffrey A. Meyer on 8/26/2016. (Gutierrez, Y.) (Entered: 08/30/2016)
 08/29/2016   8   SENTENCING SCHEDULING ORDER as to Debra Biagi. PSI due 10/10/2016;
                  Objection due 10/24/2016; 2nd PSI due 11/3/2016; Defendant's Sentencing
                  Memorandum due 11/7/2016; Government's Response due 11/14/2016 Sentencing set
                  for 11/21/2016 at 10:00 AM in Courtroom Three, 141 Church St., New Haven, CT
      Case 3:16-cr-00158-JAM Document 36 Filed 08/31/20 Page 3 of 4



                  before Judge Jeffrey A. Meyer.
                  Signed by Judge Jeffrey A. Meyer on 8/26/2016. (Gutierrez, Y.) (Entered: 08/29/2016)
10/02/2016   10   First MOTION to Continue Sentencing by Debra Biagi. (Hayes, Tracy) (Entered:
                  10/02/2016)
10/03/2016   11   ORDER granting 10 Motion to Continue Sentencing as to Debra Biagi (1). Signed by
                  Judge Jeffrey A. Meyer on 10/3/2016. (Gutierrez, Y.) (Entered: 10/03/2016)
10/05/2016   12   SENTENCING SCHEDULING ORDER as to Debra Biagi. PSI due 12/12/2016;
                  Objection due 12/26/2016; 2nd PSI due 1/5/2017; Defendant's Sentencing
                  Memorandum due 1/12/2017; Government's Response due 1/17/2017. Sentencing set
                  for 1/23/2017 at 10:00 AM in Courtroom Three, 141 Church St., New Haven, CT
                  before Judge Jeffrey A. Meyer.
                  Signed by Judge Jeffrey A. Meyer on 10/5/2016. (Gutierrez, Y.) (Entered: 10/05/2016)
10/05/2016   13   ORDER OF REFERRAL TO PROBATION FOR PRESENTENCE
                  INVESTIGATION AND REPORT as to Debra Biagi. First Disclosure−PSI due
                  12/12/2016; Objections Due 12/26/2016; 2nd−Disclosure PSI due 1/5/2017;
                  Defendant's Sentencing Memorandum due 1/12/2017; Government's Response due
                  1/17/2017. Sentencing set for 1/23/2017 at 10:00 AM in Courtroom Three, 141
                  Church St., New Haven, CT before Judge Jeffrey A. Meyer.
                  Signed by Judge Jeffrey A. Meyer on 10/5/2016. (Gutierrez, Y.) Entry Modified to
                  correct sentencing date on 10/5/2016 (Gutierrez, Y.). (Entered: 10/05/2016)
12/29/2016   17   SENTENCING SCHEDULING ORDER as to Debra Biagi. Sentencing set for
                  1/20/2017 at 3:00 PM in Courtroom Three, 141 Church St., New Haven, CT before
                  Judge Jeffrey A. Meyer.
                  Signed by Judge Jeffrey A. Meyer on 12/29/2016. (Gutierrez, Y.) (Entered:
                  12/29/2016)
01/13/2017   21   SENTENCING MEMORANDUM by Debra Biagi (Hayes, Tracy) (Entered:
                  01/13/2017)
01/17/2017   22   SENTENCING MEMORANDUM by Debra Biagi (Attachments: # 1 Exhibit A, # 2
                  Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8
                  Exhibit H, # 9 Exhibit I, # 10 Exhibit J)(Hayes, Tracy) (Entered: 01/17/2017)
01/18/2017   23   SENTENCING MEMORANDUM by USA as to Debra Biagi (Attachments: # 1
                  Exhibit Schedule A, # 2 Exhibit Tab A, # 3 Exhibit Tab B)(Schmeisser, Christopher)
                  (Entered: 01/18/2017)
01/19/2017   24   SENTENCING MEMORANDUM by Debra Biagi (Attachments: # 1 Exhibit K, # 2
                  Exhibit L)(Hayes, Tracy) (Entered: 01/19/2017)
01/19/2017   25   SENTENCING MEMORANDUM by Debra Biagi (Hayes, Tracy) (Entered:
                  01/19/2017)
01/20/2017   26   Minute Entry for proceedings held before Judge Jeffrey A. Meyer:Sentencing as to
                  Debra Biagi held on 1/20/2017. Total Time: 3 hours and 28 minutes(Court Reporter
                  Diana Huntington.)(Gutierrez, Y.) (Entered: 01/23/2017)
01/20/2017   27   Sentencing Marked Exhibit List by USA, Debra Biagi as to Debra Biagi (Gutierrez,
                  Y.) (Entered: 01/23/2017)
01/24/2017   29
      Case 3:16-cr-00158-JAM Document 36 Filed 08/31/20 Page 4 of 4



                  Instrument Returned. Government's Exhibit Returned as to Debra Biagi. (Gutierrez,
                  Y.) (Entered: 01/24/2017)
01/24/2017   30   Instrument Returned. Defendant's Exhibit Returned as to Debra Biagi. (Gutierrez, Y.)
                  (Entered: 01/24/2017)
01/26/2017   32   JUDGMENT as to Debra Biagi (1), Count 1, Defendant is hereby committed to the
                  custody of the Federal Bureau of Prisons to be imprisoned for a total of 48 months;
                  supervised release for a total term of 3 years; special assessment of $100.00 shall be
                  paid immediately; restitution of $711,074.39. Restitution payments shall be made upon
                  release, on a monthly basis at a rate of no less than $250.00 per month. Defendant
                  shall surrender on 3/6/2017 at noon. (Restitution Order due by 4/26/2017).
                  Signed by Judge Jeffrey A. Meyer on 1/26/2017. (Gutierrez, Y.) (Entered: 01/26/2017)
01/31/2017   33   RESTITUTION ORDER as to Debra Biagi
                  Signed by Judge Jeffrey A. Meyer on 1/31/2017. (Gutierrez, Y.) (Entered: 01/31/2017)
08/05/2017   34   NOTICE as to Debra Biagi. The Court received the attached letter from Ms. Biagi.
                  Signed by Judge Jeffrey A. Meyer on 8/5/2017. (Levenson, C.) (Entered: 08/05/2017)
08/31/2020   35   Probation Jurisdiction Transferred to Eastern District of Pennsylvania as to Debra
                  Biagi.(Freberg, B) (Entered: 09/01/2020)
